DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Kraus does not disclose ‘a spike’ for piercing at least one of a dura and a brain’ since the element 13 in Kraus is clearly defined and shown as a drill bit and does not have a substantially smooth outer surface without flutes of a drill, it is noted that the features upon which applicant relies (i.e., substantially smooth outer surface, without flutes of a drill) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Although the specification describes a spike that has a substantially smooth outer surface, without flutes of a drill, the broadest reasonable interpretation of the limitation “spike” is sufficiently broad to encompass the shaft of 13 having a sharp point at the distal end and does not require the shaft to further be substantially smooth outer surface, without flutes of a drill. Therefore, applicant’s argument is not persuasive. 
In response to applicant’s further argument that the claims further require ‘at least one surgical drill element configured to drill into a skull and form an opening into the skull’, the  limitation “surgical drill element” is sufficiently broad to encompass the hand operated drill or power drill described in C:1, L:15-17 that is either electric or pneumatic and drives the drill bit to drill into the skull. The limitation does not specifically recite flutes or other limitations to limit the structure to that of element 13 of Kraus. Therefore, applicant’s arguments are not persuasive. 
In response to applicant’s argument that the spacers 11 of Kraus would not be capable of being located within the opening made with drill bit 13, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, since the drill bit of Kraus is capable of forming an arbitrary opening having a narrower diameter portion and a wider diameter portion wherein the implantable instrument (11) can be placed within the opening formed (the cranial drill of Kraus can be applied to a first spot and then a second spot adjacent the first to create a larger opening that allows spacers 11 of the device to be located therein), the prior art meets the limitations. It is only whether an user could use Kraus in such a manner, and not whether Kraus discloses the use of the device in such a manner or that one with ordinary skill in the art would have a reason to use the device in such a manner, since the prior art meets all the structural claim limitations and is capable of performing the recited functions. Therefore, applicant’s argument is not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus ( US 5382250)
Regarding claim 1, Kraus discloses a kit comprising a cranial drill system (figure 1) comprising: at least one surgical drill element (C:1, L:15-17, under BRI the drill ‘element’ can be any of the components of the assembled drill, including hand operated drill or power drill portion) configured to drill into a skull and to form an opening in the skull (the hand operated drill or power drill works with the rest of the device to drill into the skull to form an opening); and a guide element  (11, 12; figures 2-4) and a spike (13, under a BRI of the claimed invention, element 13 has a sharp pointed end, see: https://www.dictionary.com/browse/spike “a sharp-pointed piece of metal set with the point outward”) for piercing at least one of a dura and a brain, wherein the guide element comprises a through hole configured to guide the spike, the guide element being locatable in the opening through engagement with the opening (figure 1).
Regarding claim 2, Kraus discloses all of the limitations set forth in claim 1  wherein the spike comprises a stop.

    PNG
    media_image1.png
    476
    861
    media_image1.png
    Greyscale


Regarding claim 3, Kraus discloses all of the limitations set forth in claim 2 wherein the stop is configured to contact the guide element to limit the insertion of the spike (see image above, stop can be advanced until it hits guide element 11), wherein the stop is configured to contact the guide element remote from part of the guide element configured to engage the opening (See image above, stop contacts guide element on proximal side, and guide element engages opening on distal side), wherein the stop is adjustable so as to allow adjustment of an insertable length of the spike (stop an be advanced or retracted), a hub being locatable in the opening through engagement with the opening (additional pieces of 11 can be considered a hub in addition to a guide), wherein the at least one surgical drill element configured to drill into the skull and to form an opening in the skull is configured such that the opening in the skull has a narrower diameter portion and a wider diameter portion (tip of the spike would create a narrower diameter portion than the body of the spike), wherein in use, the through hole of the guide element is elongate (figure 1), wherein the guide element is configured such that when located in the opening through engagement with the opening, an amount of the guide element which protrudes outwards from the skull is greater than an amount within the skull and/or engaged with the opening (see image below).

    PNG
    media_image2.png
    661
    642
    media_image2.png
    Greyscale

Regarding claim 10, Kraus discloses a neurological apparatus comprising: a coordinate positioning apparatus configured to position surgical instruments relative to a skull (spacers, figures 2-4) and a kit according to claim 1.
Regarding claim 11, Kraus discloses a kit comprising a cranial drill system, the cranial drill system comprising: at least one surgical drill element (:1, L:15-17, under BRI the drill ‘element’ can be any of the components of the assembled drill, including hand operated drill or power drill portion) configured to drill into a skull and to form an opening in the skull (the hand operated or power drill portion works together with the other components to drill into a skull and form an opening in the skull), the opening having a narrower diameter portion and a wider diameter portion (see image below); and a spike (13, under a BRI of the claimed invention, element 13 has a sharp pointed end, see: https://www.dictionary.com/browse/spike “a sharp-pointed piece of metal set with the point outward”) configured to penetrate a dura, the spike dimensioned to be a transition fit in the narrower diameter portion of the opening such that lateral translational movement of a section of the spike is limited when the section of the spike is located in the narrower diameter portion of the opening; and an implantable instrument (11, can be placed in an opening in the skull) configured to locate within the opening formed using the cranial drill system, the implantable instrument comprising a port, wherein the cranial drill system is arranged to form the opening having a profile corresponding to a profile of the port (figure 1).

    PNG
    media_image3.png
    438
    727
    media_image3.png
    Greyscale

Regarding claim 12, Kraus discloses all of the limitations set forth in claim 11, and further a neurological apparatus comprising: a coordinate positioning apparatus configured to position surgical instruments relative to a skull (spacers, figures 2-4); and a kit according to claim 11.
Regarding claim 13, Kraus discloses a kit comprising a stepped guide for insertion into a skull (11) and a spike (13) configured to penetrate at least one of a dura and a brain, wherein the stepped guide is configured to guide the spike, the guide element being locatable in an opening in the skull through engagement with the opening (figure 1, drill can create a larger arbitrary opening that can accommodate the guide element therein. As long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations), wherein the spike comprises a stop (see image above), wherein the stop is configured to contact the stepped guide to limit the insertion of the spike (figure 1), wherein the stop is adjustable so as to allow adjustment of an insertable length of the spike (stop can be translated proximally and distally),  wherein the stepped guide comprises a through hole (figure 1), wherein the through hole is elongate (figure 1), a coordinate positioning apparatus configured to position surgical instruments relative to a skull (spacers, figures 2-4) and a kit according to claim 13.
Regarding claim 20, Kraus discloses all of the limitations set forth in claim 1, wherein the spike as a smooth shaft without flutes (see image below, the limitations do not require the entire shaft to be without flutes from the proximal end to the distal end, and since the claim uses the transition comprising the spike is not precluded from having flutes elsewhere). 

    PNG
    media_image4.png
    371
    528
    media_image4.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771